Citation Nr: 0830405	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression, now claimed as a nervous 
disorder.

2.  Entitlement to service connection for a gall bladder 
disability, to include ulcers.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to August 
1960.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that the veteran was scheduled for VA 
examinations in January and February 2008, but failed to 
appear for either examination.  The veteran was informed of 
these examinations by a letter dated December 2007, which was 
sent to the veteran's address of record.  There has been no 
indication that he is willing to report for an examination, 
so the Board will proceed to enter a decision.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of depression and 
anxiety that is not related to his active service.  Symptoms 
of anxiety were reported in service, but no clinical findings 
of any acquired psychiatric disorder were shown until many 
years after separation from service.

2.  The veteran's gallbladder disability is not related to 
his active service.  No gallbladder and/or ulcer disorder was 
demonstrated in service or until many years after service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as depression, now 
claimed as a nervous disorder, was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A gallbladder disability, to include ulcers, was not 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January 2003, March 2003, and June 
2007 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has a gall bladder disability, 
including ulcers as well as a psychiatric disorder that is 
related to his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Review of the service medical records revealed that in his 
report of medical history upon entrance into active service, 
dated July 1960, the veteran did not report any stomach, 
liver, intestinal, or gall bladder trouble.  He also did not 
report any nervous trouble, trouble sleeping, or depression.  
An examination of the same date noted a normal abdomen, 
genitourinary system, and psychiatric state.  An August 1960 
psychiatric evaluation by the Aptitude Board at the Naval 
Training Center noted that the veteran complained of sleep 
disturbances, mounting tension, and increasing irritability.  
The Aptitude Board determined that the veteran lacked the 
necessary stability, maturity, and judgment to function 
effectively in the Navy.  The Board also determined that the 
condition existed prior to entry into the Naval Service and 
had not been aggravated by service.  Discharge was 
recommended.  An August 1960 discharge examination noted a 
normal genitourinary system and abdomen but noted an abnormal 
psychiatric state based on the aforementioned Aptitude 
Board's findings.  The explanation on the examination was as 
reported above concerning the lack of maturity.  There was no 
finding of acquired psychiatric pathology noted on the 
examination.

A May 1983 intake evaluation from Mercy Hospital indicated 
that the veteran complained of having problems with his 
"nerves."  The veteran complained of feeling depressed and 
anxious due to not being able to work or get Social Security 
benefits.  The veteran reported he was unable to work as the 
result of a back injury requiring two operations, but that 
prior to his injury, he had a good work history.  The veteran 
stated that he was discharged from the Navy after one and a 
half months because he felt it was too difficult.  The 
examiner opined that the veteran was depressed and anxious 
over situational problems.  

A January 2002 Social Security Administration (SSA) decision 
granted disability benefits for his pain, fatigue, anxiety, 
and depression due to his chronic back disorder and muscle 
spasms.  Copies of the SSA medical records used to make the 
determination were unavailable.  The decision seems to 
suggest that the major impairment was back pathology.

VA treatment records dated December 2002 reflected treatment 
for hypertension, diabetes mellitus, and chronic obstructive 
pulmonary disease.

Subsequent records from Mercy Hospital dated August 2002 to 
April 2003 reflected treatment for support and maintenance 
for the veteran's depression.  Records dated July 2003 to 
March 2008 noted treatment for depression and anxiety.  A 
July 2004 treatment record indicated that the veteran denied 
symptoms of depression and noted that the veteran was doing 
well with medication and treatment.  A diagnosis of anxiety, 
not otherwise specified was provided.  Subsequent records 
indicated continued treatment and management for the 
veteran's anxiety and depression.  The records also indicated 
a medical history of high blood pressure, back pain, 
diabetes, emphysema, and gallbladder problems.

Regarding the veteran's claim for service connection for a 
psychiatric disorder, the evidence shows that while no 
psychiatric abnormalities were noted upon entrance into 
service, there was a psychiatric "abnormality" at 
separation.  The examination report noted that this was 
immaturity.  He reported some nervousness, but there are no 
findings or diagnoses of any acquired psychiatric disorder.  
Of interest is the notation of nervousness in the early 
1980's, again described as due to situational factors.  At no 
time in service or at any time thereafter has there been 
evidence of a psychiatric disorder that is related to 
service.  The first acquired psychiatric disorder is noted 
year post-service and is not shown to be related thereto.

Significantly, the record is silent to any treatment for any 
psychiatric disorder until 1983, nearly 23 years after the 
veteran's discharge from service.  The May 1983 report 
indicated that the veteran's depression and anxiety were due 
to situational problems, including his prior back injury.  
Again, it is not clear that an acquired psychiatric disorder 
was present even at this time.  While he was anxious, chronic 
psychiatric pathology is not clearly shown.  As such, there 
is no basis to conclude that any current psychiatric 
pathology is related to service.

Regarding the veteran's claim for service connection for a 
gallbladder disability, to include ulcers, the Board notes 
that there is no objective evidence of a gallbladder disorder 
that is related to the veteran's active service.  The 
veteran's service medical records are silent as to any 
treatment or diagnosis of a gallbladder disorder during 
service.  Moreover, post service records are silent as to any 
treatment for a gallbladder disability for years after 
service.  

While the Board notes that the veteran submitted an April 
2008 statement that he received treatment from a doctor M.K., 
the veteran failed to neither submit a release to enable the 
VA to obtain these records, nor submit the records himself.  
The Board also notes that the veteran was instructed to 
submit such a release or actual records to the VA regarding 
his condition in a June 2007 AMC letter.  Furthermore, the 
veteran has been noncompliant in that the veteran failed to 
report to VA examinations scheduled in conjunction with his 
claims, as well as failed to report for his requested 
hearing.  Finally, the Board notes that any records most 
likely reflect current treatment of a gallbladder disorder 
and likely do not include a nexus between a current 
disability and the veteran's short period of active service 
in view of the other evidence which first shows pathology 
years after service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a psychiatric disorder and for a 
gallbladder disorder, including ulcers.  Accordingly, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable doubt in favor of the 
appellant.  Consequently, the benefit of the doubt rule is 
not applicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Service connection for a psychiatric disorder, claimed as 
depression, now claimed as a nervous disorder, is denied.

Service connection for a gall bladder disability, to include 
ulcers, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


